COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Edward Bernard Davenport v. The State of Texas

Appellate case number:      01-14-00275-CR

Trial court case number:    1213794

Trial court:                351st District Court of Harris County

       Appellant’s counsel filed a motion to withdraw and brief pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), but did not state that he sent the record to
appellant. Pursuant to Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *4 (Tex.
Crim. App. June 25, 2014), we order the Clerk of this Court to mail the Clerk’s Record
and the Reporter’s Record in this appeal to appellant.
       Further, we order the appellant to file his response to the Anders brief, if any,
within 30 days of the date of this order. Appellant is further notified that if he fails to
submit such a response within 30 days of this order, the Court will decide the motion to
withdraw without an Anders response.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                   


Date: August 7, 2014